July 27, United States Securities and Exchange Commission Division of Corporate Finance Washington, DC 20549-0404 Attention: John Reynolds Re.: The Wet Seal, Inc. Form 10-K for the fiscal year ended January 30, 2010 Filed March 31, 2010 File No. 000-18632 Schedule 14A Filed April 19, 2010 Ladies and Gentlemen: This is in response to your correspondence dated July 13, 2010. For your convenience we have repeated the question numbers and your questions before providing our response. Form 10-K for Fiscal Year Ended January 30, 2010 Item 9A- Controls and Procedures Disclosure Controls and Procedures, page 50 1. We note your statement that “controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives.” In future Exchange Act filings, please revise to state clearly, if true, that your disclosure controls and procedures are designed to provide reasonable assurance of achieving their objectives and that your principal executive officer and principal financial officer concluded that your disclosure controls and procedures are effective at that reasonable assurance level.In the alternative, you may remove the reference to the level of assurance provided by your disclosure controls and procedures. We will revise our disclosure controls and procedures language in future filings to address that our disclosure controls and procedures are designed to provide reasonable assurance of achieving their objectives and that our principal executive officer and principal financial officer concluded that our disclosure controls and procedures are effective at a reasonable assurance level.Revised language that will replace our existing disclosure controls and procedures language in future filings is as follows: “We conducted an evaluation, under the supervision and with the participation of our chief executive officer and chief financial officer, of our disclosure controls and procedures, as such term is defined under Rule13a-15(e) and 15d-15(e) promulgated under the Exchange Act. These disclosure controls and procedures are designed to provide reasonable assurance that the information required to be disclosed by the Company in the reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified by the Commission’s rules and forms. Our disclosure controls and procedures are also designed to provide reasonable assurance that information required to be disclosed in the reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our chief executive officer and chief financial officer, in order to allow timely decisions regarding required disclosures. Based on this evaluation, our chief executive officer and our chief financial officer concluded that our disclosure controls and procedures were effective at a reasonable assurance level as of January30, 2010.” Consolidated Financial Statements Notes to Consolidated Financial Statements Note 3- (Benefit) Provision for Income Taxes, F-20 2. We note the full valuation allowance recorded against your deferred income tax assets was reversed in your latest fiscal year as you determined that it is more likely than not that your deferred income tax assets will be fully realized.Please provide us with an analysis of the primary positive and negative factors considered in concluding that a valuation allowance is no longer necessary.For example, you cited the recognition of positive operating income for each of the last three fiscal years in support of eliminating your valuations allowance, but it does not appear that you have addressed the coinciding decline in net sales, gross margins, and comparable store sales during this period.Your response should also provide management’s consideration of expected future period results and any applicable tax-planning strategies in assessing your ability to realize your deferred income tax assets.Refer to FASB ASC 740-10-30-16 through 740-10-30-25. The Company followed the guidance under ASC740-10-30-23 when performing the analysis of the realizability of its deferred tax assets as of January 30, 2010 and when preparing for the issuance of its fiscal 2009 consolidated financial statements.Management assessed the impact of both positive and negative evidence, giving weight to each based upon the extent to which it can be objectively verified. As of January 30, 2010, the Company had generated taxable income for four consecutive fiscal years, including fiscal 2009, a year in which it operated in a very challenging economic environment.Specifically, the Company’s taxable income was $13.4 million in fiscal 2006, $22.0 million in fiscal 2007, $20.7 million in fiscal 2008 and, preliminarily, $12.0 million in fiscal 2009.ASC740-10-30-22 notes that the existence of at least a three-year track record of taxable earnings is used as an example within the standard as objectively verifiable positive evidence that could support a conclusion that net deferred tax assets may more likely than not be realizable. Management also considered in its assessment its belief that the improvement in comparable store sales trend each quarter in fiscal 2009 compared to fiscal 2008, (except for the second quarter in which the declines were thought to largely be due to poor merchandising decisions / offerings), represented objectively verifiable positive evidence of continued improvement.The biggest improvement in comparable store sales trend came in the fourth quarter, with a 3.5% decline versus a 13.4% decline in the fourth quarter of fiscal 2008. In addition, management considered in its assessment the significant operating performance improvement in its Arden B division from fiscal 2007, when it generated a segment operating loss before corporate costs of $15.0 million, to fiscal 2009, when it generated a segment operating profit before corporate costs of $9.1 million.Management attributes this improvement almost entirely to a fundamental change in merchandising strategy put into effect over the course of fiscal 2008 and early fiscal 2009. In addition to contributing to the positive consolidated results of the Company in fiscal 2009, the turn-around of the Arden B business also mitigated the risk of having to incur significant lease termination costs to exit this business, which previously was a negative factor that management believed could have limited the Company’s ability to utilize its deferred tax assets. Management also considered in its assessment the realized benefits of significant reductions in the Company’s cost structure implemented from late fiscal 2007 through the end of fiscal 2009.As a result of the elimination of significant general and administrative expenses and improved store operations efficiencies, combined with the Arden B division turn-around noted above, the Company generated an increase in operating income from fiscal 2007 to fiscal 2009 in spite of net sales, comparable store sales and gross margin declines over that period.These results demonstratedthe Company’s ability to operate profitably at lower than historical absolute sales and gross margin levels, which was used to mitigate much of the negative evidence from the sales, comparable store sales and gross margin declines in our assessment. Management also contemporaneously utilized the Company’s fiscal 2010 budget in its assessment of the realizability of its deferred tax assets as of January 30, 2010.Details of this budget and associated sensitivity analysis are provided as a supplement to this letter.This budget and analysis provides additional positive evidence in support of the realizability of the Company’s deferred tax assets. In addition to the fiscal 2010 budget, management concluded that there is adequate evidence based upon its forecasts through 2013 that its net operating loss carry forward, the largest component of the net deferred tax assets, will not expire unused based on the carryover period and projected future income, which represents additional positive evidence. Specifically, the $116.6 million of federal NOLs at the end of fiscal 2009 do not begin to expire until 2025.As a result of limitations under Section 382 of the Internal Revenue Code, $62.4 million of the $116.6 million federal NOL balance is available for use in fiscal 2010 and the remaining $54.2 million will be available for use through fiscal 2018, well in advance of the earliest expiration of 2025.Under Section 382, to the extent a portion of available NOL is unused in one year, the Company may carry over such amount to the following year.The Company included the projected annual taxable income for fiscal 2010 through fiscal 2013, as detailed further in the supplement to this letter, in assessing the utilization of the NOL and concluded that the NOL available in those years would be used as well as any carryover.
